July 9, 1987




Honorable Gary Garrison              opinion No. J&743
Ector County Attorney
Courthouse, Room 218                 Re:   Liability for medical costs
Odessa, Texas   79761                of an individual in a county jail
                                     awaiting a hearing for violation
                                     of parole conditions

Dear   Mr.   Garrison:

     You ask whether the Texas Department of Corrections OK the county
of incarceration is responsible for the payment of medical care for a
parole violator held in county jail pending a parole violation
hearing.

     The Adult Parole and Mandatory Supervision Law defines parole and
mandatory supervision as the release of a prisoner from imprisonment
but not from the legal authority of the state. Code Grim. Proc. art.
42.18, 02. Every prisoner on parole OK mandatory supervision remains
in the legal custody of the institution from which he was released but
is subject to the orders of the Board of Pardons and Paroles. Code
Crim. Proc. art. 42.12, 515(f)(3). If there is reason to believe that
a parolee has violated a condition of his parole, the Board of Pardons
and Paroles may issue a warrant authorizing the officers named in the
warrant to take the parolee into "actual custody." Code Grim. Proc.
art. 42.12, §21(a). The due process requirements of Morrissey v.
Brewer, 408 U.S. 471 (1972). require that the parolee be given a
revocation hearing at OK near the location of the alleged violation.
Pending the hearing on a charge of parole violation or violation of
conditions of mandatory supervision, Va prisoner returned to custody
shall remain incarcerated." Code Crim. Proc. art. 42.12, 521(a); art.
42.18, 514(a); 37 Texas Administrative Code §145.45(g). The Board of
Pardons and Paroles may require a county sheriff to accept a prisoner
of the board pending a parole revocation hearing. Representatives of
a county where a parolee is detained on the basis of a prerevocation
warrant issued by the Board of Pardons and Paroles may not transfer
the parolee to the Texas Department of Corrections before completion
or waiver of the required hearing. Attorney General Opinion JM-615
(1987).

     Counties are liable for medical expenses of prisoners "confined
in OK kept under guard in the county jail." Code Crim. Proc. art.
104.002. Although there is an exception in article 104.002 for




                                 p. 3458
Honorable   Gary   GaKKiSOn - Page 2 (JM-743)




prisoners transferred from another County "on a change of venue, fOK
safekeeping, OK for a habeas corpus hearing." there is no eXCeptiOn
for prisoners awaiting hearings on parole      KeVOCatiOKi. The Texas
Department of Corrections is responsible fOK the medical care of
pKisoneKs "confined therein." V.T.C.S. art. 6166g. See generally
Attorney General Opinion JM-730. You suggest that because a parolee
is in the legal custody of the Department of Corrections. he should be
considered to be "confined" in the Department of Corrections KatheK
than county jail for purposes of determining liability for medical
care.

     AKtiCla 61666 makes the Texas Department of Corrections respon-
sible for the medical care "of prisoners confined therein." Cf.
Attorney General Opinion Jt+580 (1986) (authority of TDC to aSS=
medical cost of hospitalization of infant born to an inmate). Even
though a prisoner incarcerated in a county jail pending a parole
violation hearing is in the legal custody of the Department of
Corrections he is in the actual custody of the county jail. We find
no basis for construing the term "confined therein" in article 61661:
to be synonymous with legal custody. Absent any indication of
contrary legislative intent. we most read "confined therein" in its
OKdinaKy meaning. Gov't. Code 5311.011(a) (words shall be construed
according to common usage). The ordinary meaning of "confine" is "to
restrain within limits." Webster's New International Dictionary (2d
ed.). See Attorney General Opinion JM-730. A prisoner InCaKCeKated
in a county jail is not confined in the department of corrections. We
conclude, therefore, that a county is responsible for medical care for
a parole violator incarcerated in a county jail pending a parole
revocation hearing pUKSUant to article 104.002.

                                SUMMARY

                 Medical care fOK a parole violator incarcerated
            in a county jail pending a parole revocation hearing
            is the responsibility of the county under the
            provisions of article 104.002 of the Code of
            Criminal Procedure.

                                          /   "eKyz&



                                              JIM     MATTOX
                                              Attorney General of Texas

MARY KELLER
Executive Assistant Attorney    General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General


                                 p. 3459
Honorable Gary   GaKKiSOn   - Page   3   (~~-743)




RICK GILPIN
Chairman, Opinion Conrmittee

Prepared by Nancy Sutton and
Sarah Woelk
Assistant Attorney General




                                     p. 3460